Bell, J.
In each of these cases the plaintiff in error sued the defendant in error upon an alleged breach of a contract which in all material respects is identical with that which was involved in the case of Battle v. Smith, 28 Ga. App. 760 (113 S. E. 235). Each case is brought here upon a bill of exceptions to the sustaining of a demurrer to the petition. In Battle v. Smith, supra, against the same attack as in these cases made, the contract was held to be valid. A petition for the writ of certiorari in that case was by the Supreme Court denied.
.While, as against any possible future contingencies, the contract is highly protective of the seller without a corresponding protection to the purchaser, it is not lacking in mutuality, and therefore not void upon its face. Where the essentials of a contract are present and no rule of law appears to have been transgressed, the courts are powerless to interfere merely because in the respect indicated the agreement may be a harsh one. Following the ruling in Battle v. Smith, supra, the judgment in each of these cases is reversed. See Haynes Auto Co. v. Turner, 18 Ga. App. 22 (88 S. E. 717).

Judgment reversed.


Jenlcins, P. J., and Stephens, J., concur.